DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 05/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Salter et al (US 2017/0368954 A1) was the closest prior art of record, Salter et al (US 2017/0368954 A1) discloses a wireless vehicle charging system is provided herein. The charging system includes a charging station having a power source and a charging station interface operably coupled to a primary coil assembly. The primary coil assembly includes a primary coil therein for generating a magnetic field, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed system for wirelessly transferring electrical energy from a source to a load, the system comprising a transmitter circuit configured to be energized by the source and electrically connected to a transmitter coil and a receiver circuit configured to drive the load and electrically connected to a receiver coil, the transmitter and receiver coils being configured to be inductively coupled, and wherein at least one of the transmitter coil and the receiver coil comprises a conductive structure situated on a first major surface of a substrate and having the form of a spiral conductor comprising a plurality of turns, the conductive structure comprising: (a) a first layer of conductive ink adhered to the first major surface; and (b) a second layer of electroplated copper situated onto the conductive ink of the first layer, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claim 2, which depends on claim 1, this claim, is allowable for at least the same reasons given for claim 1.
Regarding the independent claim 3, Salter et al (US 2017/0368954 A1) was the closest prior art of record, Salter et al (US 2017/0368954 A1) discloses a wireless vehicle charging system is provided herein. The charging system includes a charging station having a power source and a charging station interface operably coupled to a primary coil assembly. The primary coil assembly includes a primary coil therein for generating a magnetic field, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed transmitter comprising a transmitter module and a transmitter coil electrically connected thereto, the transmitter coil comprising a conductive structure, wherein the conductive structure is situated on an insulating surface having a first and second opposing major surfaces and the conductive structure has a preselected pattern and the conductive structure comprises:(a) a first layer of conductive ink having the preselected pattern and adhered to the first major surface; and; (b) a second layer of electroplated copper situated onto the conductive ink of the first layer; and wherein the transmitter module is configured to be connected to a source and to energize the transmitter coil to produce an electromagnetic field, whereby electrical energy is wirelessly delivered from the source to a receiver comprising a receiver coil and receiver circuitry connected thereto, the receiver coil being inductively coupled to the transmitter coil and the receiver circuitry being configured to deliver the electrical energy to a load connected thereto, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claim 4, which depends on claim 3, this claim, is allowable for at least the same reasons given for claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 05/27/2022 regarding claims 1-4 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kimura et al (US 2013/0186961 A1) discloses a wireless communication device includes a wireless IC chip that processes a high-frequency signal and a feeding substrate including a coil conductor, a plane conductor, and a matching circuit that is connected to the wireless IC chip and that has a predetermined resonant frequency. The coil conductor and the plane conductor are connected to the matching circuit. The wireless communication device, when used by itself, operates as a monopole antenna in which the plane conductor functions as a ground and the coil conductor functions as a radiation element, however does not discloses the particular structure arrangement for the claimed invention.
	Takeoka et al (US 2012/0306719 A1) discloses a composite printed wiring board includes a parent board and a child board that is mounted on the parent board. A wireless IC element that processes a high-frequency signal, a loop-shaped electrode that is coupled to the wireless IC element, and a first radiator that is coupled to the loop-shaped electrode are provided on the child board. A second radiator that is coupled to the loop-shaped electrode via an electromagnetic field is provided on the parent board, however does not discloses the particular structure arrangement for the claimed invention.
	Kato et al (US 2010/0314455 A1) discloses a wireless IC device improves radiation characteristics or directivity of signals and reliably communicates with a reader/writer. The wireless IC device includes an electromagnetically coupled module includes a wireless IC device and a feed circuit substrate, a protective layer, a first radiation plate, and a second radiation plate. The feed circuit substrate includes a feed circuit including inductance elements. The feed circuit is electrically connected to the wireless IC chip and coupled to the radiation plates. Signals received by the radiation plates are provided to the wireless IC chip via the feed circuit. Signals from the wireless IC chip are provided to the radiation plates via the feed circuit and then radiated to the outside, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836